             Case 3:20-cv-00066-MPS Document 10-2 Filed 01/15/20 Page 1 of 2


                            BHIGNOLE ? BUSH                      AND     LEWIS
                                    ATTORNEYS AND COUNSELLORS AT LAW
 TIMOTHY BRIGNOLE*                                                                REGIONAL OFFICES:
    DAVID W. BUSH                        73 WADSWORTH STREET                          NEW BRITAIN:
   JOHN C. LEWIS III                  HARTFORD, CONNECTICUT 06106                     25 ARCH STREET
  KEVIN F. BRIGNOLE                                     -
                                               ( 860 ) 527 9973                    NEW BRITAIN , CT 06052
    MARIO CERAME                                             -
                                            FAX (860 ) 527 5929                                -
                                                                                       (860) 223 4900
                                            attomeys@ bdgnoIe.com
WILLIAM C. ANDERSON                                                                       GRANBY:
                                                                                 261 SALMON BROOK STREET
  ^National Certification
  as Civil Trial Attorney                                                       GRANBY, CONNECTICUT 06035
                                                            January 15, 2020            (860 ) 653-5222



The Honorable Michael P. Shea
United States District Judge for the District of Connecticut
450 Main Street - Room 217
Hartford, Connecticut 06103

Re:        Emergency Motion for TRO or Preliminary Injunction
           Mucaj et ah v. University of Connecticut et al. , 3:20-cv-66 (MPS)

Dear Judge Shea,

His Honor’s standing orders direct that if there is a legitimate need for immediate attention to a
motion, counsel should accompany the chambers’ copy with a brief cover letter explaining the
need. This is such a letter.

In the briefest of terms, without immediate relief, the plaintiffs probably will not have a place to
live on or near campus after the January 17, 2020 2:00pm hearing, impugning their physical
welfare and academic performance, and also suffer other infringement of the freedom of speech.

Background
The plaintiffs are two UConn. students being punished by the school for allegedly uttering a
                                                                                    —
racial slur. The alleged utterance was part of a drunken game using taboo words words not
directed at any individual, and unaccompanied by violence or a threat of violence. The incident
was captured on video. The video and videographer confirm that the slur was indiscernible
without digital amplification.

A third student participated in the game generally, but did not utter the racial slur.

The dean of students reported the incident to university police, which resulted in arrests of the
plaintiffs. The school itself commenced an investigation too. A school conduct officer found that
the students violated school policy concerning “Disruptive Behavior” for what the school calls “
or a “bias incident.” The conduct officer also found that, among other things, the plaintiffs’
student housing rights should be terminated. She told the students they could acquiesce and
accept her finding or challenge them by way of a hearing. On January 8, 2020, the school
informed the plaintiffs that such a hearing would be conducted on January 17, 2020 at 2:00pm,
whereby the conduct officer would seek to have her finding affirmed. Discipline from the
hearing goes into immediate effect.
        Case 3:20-cv-00066-MPS Document 10-2 Filed 01/15/20 Page 2 of 2




The similarly situated third student faced no charges, criminal or otherwise. His conduct was
entirely the same as the plaintiffs’ except that he did not utter the racial slur.

The enforcement action of the school violates the consent decree in Wu v. University of
Connecticut , CV H-89-649 (PCD) (January 25, 1990).

The Harm Plaintiffs Suffer Without Immediate Action
Here, infringement is both occurring and threatened. Without immediate relief, the students
probably will not have a place to live on or near campus after the January 17, 2020 2:00pm
hearing. The students’ housing is threatened, and thereby their physical welfare, their access to
the school environment, their academic performance in their final semester.

The students’ freedom of speech is harmed and will continue to be harmed without immediate
action. In addition, the harm to the freedom of speech extends far. Not only are all students at
UConn. watching the case with interest, but students across the country are. If a state school is
permitted to exercise unchecked censorship power against offensive speech, that chills the
speech of all students at state schools. Finally, the order in Wu is being violated by enforcement
concerning speech without violence or threat of violence. The present case is a direct violation
of that order, and the Court should not permit a flagrant disregard for its order.

In First Amendment cases, irreparable harm is presumed. The seminal case is Elrod v. Burns ,
427 U.S. 347, 373, 96 S. Ct. 2673 (1976), where even though a party was only threatened with
discharge from employment, preliminary injunctive relief was appropriate.

Communications with Opposing Counsel
Suit was filed January 14, 2020 and service will be rendered to the school on January 15, 2020.

The undersigned has communicated with opposing counsel frequently concerning the situation.
General Counsel to the school and the undersigned have exchanged cell phone numbers to
facilitate rapid communication. Undersigned spoke about the case with the attorney general’s
office yesterday and on previous occasions. The issue of a TRO and the perceived necessity of
preliminary injunctive relief has been raised on multiple occasions. The undersigned has tried in
good faith to be transparent about the intended trajectory of the case to avoid surprise.

Ex parte relief may nonetheless be necessary given the exigent circumstances, at least to stabilize
the situation until a proper hearing for a preliminary injunction can be obtained.


                                                /

                                             Mario Cerame

                                             Brignole, Bush & Lewis LLC
                                             73 Wadsworth Street
                                             T: 860.527.9973
                                             C: 607.351.3820
